Purchase Agreement by and between
JDCO, Inc. and Java Nevada, LLC 
July 1, 2008 
 
AGREEMENT TO PURCHASE ALL LOCATIONS OF JAVA NEVADA, LLC IN NEVADA


This ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into as of the
1st day of July, 2008, by and between JDCO, Inc. a California corporation, with
a business address at 2121 Second Street, Suite C105, Davis, CA 95618 (“Buyer”)
and Java Nevada, LLC a Nevada limited liability company, with a business address
at 985 White Drive Ste 100, Las Vegas, Nevada 89119 (“Seller”).


RECITALS
A. Seller purchased all Assets of the Nevada Business (as defined below) from
Buyer on July 11, 2007 and wishes to re-sell all such Assets to Buyer.


B. Seller is engaged in the business of operating four (4) retail locations of
Java Detour® within Nevada at the following addresses: 1501 West Charleston
Blvd., Las Vegas, NV 89102; 2840 E. Tropicana Avenue, Las Vegas, NV 89121; 6087
S. Pecos Road, Las Vegas, NV 89120; and 1659 W. Warm Springs Road, Henderson, NV
89014 (each a “Location” and collectively, the “Nevada Business”).


C. Seller turned over to Buyer the Nevada Business on, effective at 11:59 pm
Pacific Time on January 1, 2008 and Buyer has been operating the Nevada Business
since 12:01 am Pacific Time on January 2, 2008 (the “Effective Time”).


D. Subject to the terms and conditions contained in this Agreement, Seller
desires to sell to Buyer, and Buyer agrees to purchase from Seller,
substantially all of the Assets of Seller related to the Nevada Business.


E. Buyer is purchasing all Assets of Seller related to the Nevada Business.
 
In consideration of the mutual covenants, representations, and warranties
contained in this Agreement, the parties agree as follows:
Page 1 of 17

--------------------------------------------------------------------------------


ARTICLE 1. 
PURCHASE AND SALE OF ASSETS 
 
1.1. Purchase and Sale of Assets.
 
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, at
Closing (as defined below), all of Seller’s right, title, and interest in and to
all of the assets used by Seller in connection with the operation of the Nevada
Business other than the Excluded Assets (the “Assets”). The Assets to be sold
and transferred include the following assets of Seller:
 
(a) All tangible personal property, furnishings, fixtures, equipment, machinery,
parts, accessories, inventory, and any other property listed on Schedule 1 (the
“Personal Property”);
 
(b) All of Seller’s rights under the contracts, agreements, equipment leases,
warranties, and other rights or agreements, whether written or oral, listed on
Schedule 2 (the “Contracts”);
 
(c) All real estate leases listed on Schedule 3, together with all of Seller’s
interest in any security deposits, prepaid rent, leasehold improvements, and
appurtenances to the leased property (the “Real Property Leases”); and
 
(d) All of Seller’s right, title, and interest in and to the goodwill associated
with the Nevada Business (the “Intangible Property”).

1.2. Excluded Assets.
 
The Assets shall not include, and Buyer shall not acquire any interest in, the
assets of Seller listed on Schedule 4 (the “Excluded Assets”).


1.3. Permitted Liens.
 
Seller shall convey title to the Assets to Buyer free and clear of all liens,
security interests, and encumbrances of any kind or nature, other than those
items listed on Schedule 5 (the “Permitted Liens”).


1.4. Risk of Loss.
 
Seller assumes all risk of loss or damage to the Assets prior to the Closing. In
the event there is any material loss or damage to all or any portion of the
Assets prior to the Closing, Buyer may either terminate this Agreement pursuant
to Article 11, or negotiate with Seller for a proportionate reduction in the
Purchase Price to reflect the loss or damage. For the purposes of this
provision, the term “material loss or damage” shall mean any loss or damage to
the Assets with an aggregate cost of $10,000.
 
ARTICLE 2. 
ASSUMPTION OF LIABILITIES 


2.1. Assumption of Liabilities.
 
Effective as of the Effective Time, and in addition to any other liabilities
expressly assumed by Buyer under this Agreement, Buyer shall assume
responsibility for the performance and satisfaction of all of the executory
obligations and liabilities of Seller listed on Schedule 6 (the “Assumed
Liabilities”).


2.2 Excluded Liabilities.
 
Except as expressly provided in this Agreement, Buyer shall not assume or become
liable for any obligations, commitments, or liabilities of Seller, whether known
or unknown, absolute, contingent, or otherwise, and whether or not related to
the Assets, including, without limitation, any employment, business, sales,
royalties, vendor payments, all other expenses or use tax relating to Seller’s
operation of the Nevada Business and use and ownership of the Assets prior to
the Effective Time.
Page 2 of 17

--------------------------------------------------------------------------------


ARTICLE 3. 
PURCHASE PRICE 


3.1. Purchase Price.
 
On the Closing Date, subject to the terms and conditions set forth in this
Agreement, Seller agrees to sell and convey to Buyer, and Buyer agrees to
purchase, the Assets, for an amount (the “Purchase Price”) equal to (i) the
cancellation of the $900,000 Promissory Note delivered by Buyer on July 11,
2007, (ii) payment of $70,000, plus (iii) the Contingent Payment as provided
below and (iv) the assumption of the Assumed Liabilities.
 


3.2. Payment of Purchase Price.


At the Closing, Buyer shall pay the Purchase Price to Seller as follows:


(a) Cancellation of that certain promissory note delivered on July 11, 2007 (the
“Promissory Note”) in the principal amount of Nine Hundred Thousand Dollars
($900,000), in substantially the form attached as Exhibit 1.


(b) The sum of $70,000.00 shall be paid to Seller by Buyer, without interest, in
24 equal monthly payments beginning 180 days from the Closing Date and
continuing for each month thereafter until paid in full in accordance with the
terms of a Promissory Note, attached hereto as Exhibit 6, evidencing such debt.
The parties agree that the Buyer’s obligation to pay this amount resolves all
issues between them with respect to gift cards or payments to vendors and any
other payment obligations to each other, except as provided in this Agreement.
If Buyer completes a secondary offering of its securities for a minimum of $5
million in equity financing, or secondary and subsequent offerings which
together exceed $5 million in equity financing, or if more than 51% of Buyer is
sold or transferred, then Buyer’s obligation to pay the balance of the
$70,000.00 referenced in this Paragraph 3.2(b) shall be accelerated and payable
immediately following the completion of such offering or sale.


(c)  Buyer may pay to Seller contingent payments (the “Contingent Payments”) as
set forth below. The amount of the Contingent Payments will be based on (i) of
the Multi-Unit Development Agreement dated July 2, 2007 between Seller and
Noah’s Creations, LLC from Seller to Buyer in which case the Seller shall retain
$70,000.00 paid to it by Noah’s Creations, LLC for the Multi-Unit Development
Agreement, and that $70,000.00 shall be paid to Seller in connection with the
partial refund of the $200,000.00 down payment made by Seller when Seller
acquired the Nevada Business; and (ii) the entering into unit franchise
agreements between Noah’s Creations, LLC and Buyer, and the payment of franchise
fees, up to a combined total of $35,000.00 in initial franchise fees paid by
Noah’s Creations, LLC which shall be paid to Seller in connection with the
partial refund of the $200,000.00 down payment made by Seller when Seller
acquired the Nevada Business.


(d) In no event shall the Seller be entitled to more than $200,000.00 under the
provisions of this Paragraph 3.2 (b) and (c)
Page 3 of 17

--------------------------------------------------------------------------------


ARTICLE 4. 
CLOSING 


4.1. Time and Place of Closing.
 
The closing for the purchase and sale of the Assets (the “Closing”) shall be
held at Java Nevada LLC, 985 White Drive, Suite 100, Las Vegas, Nevada 89119,
Clark County on or before May __, 2008 or at such other time and place as the
parties may mutually agree in writing (the “Closing Date”). At Closing, Seller
shall transfer and convey title to the Assets to Buyer as provided in this
Agreement, subject only to the Permitted Liens.


 ARTICLE 5. 
REPRESENTATIONS AND WARRANTIES OF SELLER


5.1. Seller’s Representations and Warranties.
 
Seller makes the following representations and warranties to Buyer, each of
which is true and correct as of the date of this Agreement, and will be true and
correct as of the Closing Date:
 
(a) Seller is a limited liability company, duly organized, validly existing, and
in good standing under the laws of the state of its organization, and is
qualified to transact business in the State of Nevada.
 
(b) Seller has full legal power and authority to enter into and perform this
Agreement, and this Agreement constitutes the valid and binding obligation of
Seller, enforceable in accordance with its terms.
 
(c) The execution and delivery of this Agreement does not conflict with,
violate, or constitute a default under the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party, or any law, judgment, or
order of which Seller is aware, and will not result in the creation of any lien,
security interest, or encumbrance on any of the Assets.
 
(d) There is no action, suit, proceeding, or claim pending, or, to the best of
Seller’s knowledge, threatened against Seller or the Assets that would affect
Seller’s ability to fulfill its obligations under this Agreement or that would
impair the value of the Assets.
 
(e) Seller has, and will have at Closing, good and marketable title to the
Assets free and clear of all liens, charges, and encumbrances other than the
Permitted Liens.
 
(f) Seller has provided Buyer with true and correct copies of all Contracts. To
Seller’s knowledge, all of the Contracts are in full force and effect, have been
duly executed by the parties, and Seller is not in default under any Contract.
 
(g) Seller has provided Buyer with true and correct copies of all Real Property
Leases. To Seller’s knowledge, each Real Property Lease is in full force and
effect, and Seller is not in default under any Real Property Lease.
 
(h) Seller has provided Buyer with true and correct copies of all documents
evidencing Seller’s rights in the Intangible Property. To Seller’s knowledge,
each agreement, instrument, or license with respect to the Intangible Property
is in full force and effect, and Seller is not in default under any such
agreements.
 
(i) Seller is not a party to, or otherwise bound by, any collective bargaining
agreement, multi-employer pension fund, or other labor union agreement with
respect to any persons employed by Seller in connection with its operation of
the Nevada Business.

Page 4 of 17

--------------------------------------------------------------------------------


5.2. Correctness of Representations.
 
No representation or warranty of Seller in this Agreement or any other
information furnished by Seller pursuant to this Agreement contains any untrue
statement of material fact or fails to state any fact necessary in order to make
the statements not misleading in any material respect. All statements,
representations, and other information provided by Seller to Buyer shall be true
and correct on and as of the Closing Date as though made on that date.



ARTICLE 6.
REPRESENTATIONS AND WARRANTIES OF BUYER 


6.1. Buyer’s Representations and Warranties.
 
Buyer makes the following representations and warranties to Seller, each of
which is true and correct as of the date of this Agreement and shall be true and
correct as of the Closing Date:
 
(a) Buyer is a corporation, duly organized, validly existing, and in good
standing under the laws of the state of its organization, and is qualified to
transact business in the State of California and Nevada.
 
(b) Buyer has full legal power and authority to enter into and perform this
Agreement, and this Agreement constitutes the valid and binding obligation of
Buyer, enforceable in accordance with its terms.
 
(c) The execution and delivery of this Agreement does not conflict with,
violate, or constitute a default under the terms, conditions, or provisions of
any agreement or instrument to which Buyer is a party, or any law, judgment, or
order of which Buyer is aware, and will not result in the creation of any lien,
security interest, or encumbrance on any of the Assets.
 
(d) There is no action, proceeding, or claim pending, or, to Buyer’s knowledge,
threatened, against Buyer that would affect Buyer’s ability to consummate the
transactions contemplated by this Agreement.
 
(e) No consent, approval, or authorization of or declaration, filing, or
registration with any governmental or regulatory authority is required in
connection with the execution, delivery, and performance by Buyer of this
Agreement or the consummation of the transactions contemplated by the Agreement.


6.2. Correctness of Representations.
 
No representation or warranty of Buyer in this Agreement or any other
information furnished by Buyer pursuant to this Agreement contains any untrue
statement of material fact or fails to state any fact necessary in order to make
the statements not misleading in any material respect. All statements,
representations, exhibits, and other information provided by Buyer to Seller
shall be true and correct on and as of the Closing Date as though made on
that date.

Page 5 of 17

--------------------------------------------------------------------------------


ARTICLE 7. 
COVENANTS PRIOR TO CLOSING


7.1. Access and Information.
 
Seller shall promptly provide Buyer with all information concerning the Nevada
Business and the Assets that Buyer may reasonably request, and Buyer and its
accountants and other representatives shall have access during normal business
hours to all of the Assets and to the books and records of the Nevada Business.


7.2. Consents.
 
On or before the Closing Date, Seller, at its expense and with the assistance of
Buyer as reasonably necessary, shall obtain all necessary consents required to
assign Seller’s interest in any of the Assets to Buyer as contemplated by this
Agreement. In the event Seller is unable to obtain any such consent on or before
the Closing Date, Buyer may terminate this Agreement as provided in Article 11.


7.3. Discharge of Liens.
 
All liens, claims, charges, security interests, pledges, assignments, or
encumbrances relating to the Assets that are not Permitted Liens shall be
satisfied, terminated, and discharged by Seller on or prior to the Closing Date
and evidence reasonably satisfactory to Buyer and its counsel of the
satisfaction, termination, and discharge of such liens, claims, charges,
security interests, pledges, assignments or encumbrances shall be delivered to
Buyer at or prior to the Closing.


7.4. Further Assurances Prior to Closing.
 
Seller and Buyer shall, prior to Closing, execute any and all documents and
perform any and all acts reasonably necessary, incidental, or appropriate to
effect the transactions contemplated by this Agreement.


7.5. Notification of Changed Circumstances.
 
At any time after the date hereof and prior to the Closing, if either party
becomes aware of any fact or circumstance that would materially change a
representation or warranty made under this Agreement, the party with knowledge
of those facts shall notify the other in writing as soon as possible after the
discovery of the changed circumstances.



7.6. Broker’s Fees.
 
Each party represents and warrants that no broker, finder, or any other person
or entity has any claim for any brokerage commissions or fees in connection with
any of the transactions contemplated by this Agreement. Each party shall
indemnify the other against any claim or loss suffered as a result of any claim
for brokerage commissions or fees payable, or claimed to be payable, on the
basis of any actions in connection with this Agreement.

Page 6 of 17

--------------------------------------------------------------------------------


7.7. Expenses of Closing.
 
The expenses of Closing shall be paid as follows:
 
(a) Buyer shall pay all sales and use taxes arising out of the transfer of the
Assets, if any.
 
(b) Except as otherwise expressly provided in this Agreement, all other Closing
fees and costs, including, but not limited to, legal fees, accounting fees,
consulting fees, and other incidental expenses in connection with the
transactions contemplated by this Agreement shall be borne by the party that
incurs such expenses.


7.8. Proration of Expenses.
 
Except as otherwise expressly provided in this Agreement, all expenses
associated with the Assets being conveyed to Buyer, including, but not limited
to, taxes, rent, insurance premiums, and utility charges, shall be apportioned
ratably between the parties as of the Effective Time. This obligation to make
apportionments shall survive the Closing.
 
ARTICLE 8. 
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
8.1. Buyer’s Conditions.
 
The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each of the following conditions:
 
(a) The representations and warranties of Seller set forth in Article 5 shall be
true and correct as of the date of the Agreement and shall be true and correct
in all material respects at and as of the Closing Date.
 
(b) Seller shall have performed and complied in all material respects with all
of the agreements, covenants, and conditions required of Seller by this
Agreement on or before the Closing Date.
 
(c) No action, suit, or proceeding before any court or any governmental body or
authority that would in any way affect the Assets or the ability of the parties
to consummate the transactions contemplated by this Agreement shall have been
instituted or, to Seller’s knowledge, threatened on or before the Closing Date.
 
(d) The Assets shall be in substantially the same condition on the Closing Date
as they were at the Effective Time, and there shall be no material loss or
damage to the Assets prior to the Closing.
 
(e) Seller shall have obtained all necessary agreements and consents of any
parties required to consummate the transactions contemplated by this Agreement.
 
(f) Buyer shall have received copies of such releases and documents, and
reviewed such other evidence as Buyer reasonably deems necessary to assure the
Buyer that the Assets are being delivered to Buyer free and clear of all liens,
claims, charges, security interests, pledges, assignments or encumbrances other
than Permitted Liens.
Page 7 of 17

--------------------------------------------------------------------------------


(g) Seller shall have executed and delivered or cause to be delivered to Buyer:
(1) a duly executed bill of sale (the “Bill of Sale”), in substantially the form
attached as Exhibit 2, (2) a duly executed assignment of contracts (the
“Assignment of Contracts”) in substantially the form attached as Exhibit 3, (3)
a duly executed assignment of leases (the “Assignment of Leases”) in
substantially the form attached as Exhibit 4, (4) a duly executed assignment of
intangible property (the “Assignment of Intangible Property”) in substantially
the form attached as Exhibit 5, (5) a duly executed Mutual Release as attached
hereto as Exhibit 7, (6) duly executed assignments of the Master Franchise
Agreement and related agreements, as well as the Master Franchise Agreement (the
“Assignment and Assumption Agreements “) in substantially the form attached as
Exhibit 8 and (7) all other documents, files, records, certificates and
agreements required to be executed and/or delivered at Closing to transfer,
convey and assign to Buyer all of Seller’s right, title and interest in and to
the Assets, free and clear of any liens or encumbrances other than the Permitted
Liens.


8.2. Failure to Satisfy Buyer’s Conditions.
 
Any of Buyer’s conditions precedent may be waived in whole or in part by Buyer
in writing at any time on or before the Closing Date. In the event all Buyer’s
conditions precedent have not been waived by Buyer or satisfied in full on or
before the Closing Date, Buyer may elect to terminate this Agreement as provided
in Article 11.
 
ARTICLE 9. 
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
9.1. Seller’s Conditions.
 
The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each of the following conditions:
 
(a) Seller shall have received the Cash Purchase Price on or before the Closing
Date.
 
(b) Buyer shall have executed and delivered or cause to be delivered to Seller:
(1) a duly executed Assignment of Contracts, (2) a duly executed Assignment of
Leases, (3) a duly executed Assignment of Intangible Property, (4) a duly
executed Cancellation of Promissory Note, (5) a duly executed Promissory Note in
the form attached hereto as Exhibit 6, (6) a duly executed Mutual Release as
attached hereto as Exhibit 7; (7) a duly executed release in favor of Seller,
Buyer and their principals, executed by and on behalf of Noah’s Creations, LLC,
its principals and affiliates, and (8) all other documents, files, records,
certificates and agreements required to be executed and/or delivered at Closing
to transfer, convey and assign to Buyer all of Seller’s right, title and
interest in and to the Assets, free and clear of any liens or encumbrances other
than the Permitted Liens.
 
(c) The representations and warranties of Buyer set forth in Article 6 shall be
true and correct as of the date of the Agreement and shall be true and correct
in all material respects at and as of the Closing Date.
Page 8 of 17

--------------------------------------------------------------------------------


(d) Buyer shall have performed and complied in all material respects with all of
the agreements, covenants, and conditions required of Buyer by this Agreement on
or before the Closing Date.
 
(e) No action, suit, or proceeding before any court or any governmental body or
authority that would in any way affect the ability of the parties to consummate
the transactions contemplated by this Agreement shall have been instituted or,
to Buyer’s knowledge, threatened on or before the Closing Date.
 
(f) Buyer shall have furnished to Seller a certificate of its manager, dated on
the Closing Date, certifying to the fulfillment of the conditions set forth in
subparagraphs (c)-(e) of this Section 9.1.


9.2. Failure to Satisfy Seller’s Conditions.
 
Any of Seller’s conditions precedent may be waived in whole or in part by Seller
in writing at any time on or before the Closing Date. In the event all Seller’s
conditions precedent have not been waived by Seller or satisfied in full on or
before the Closing Date, Seller may elect to terminate this Agreement as
provided in Article 11.



ARTICLE 10. 
POST-CLOSING OBLIGATIONS 


10.1. Additional Assurances.
 
Each party agrees to do all acts and things and to make, execute, and deliver
such written instruments as shall be reasonably necessary to carry out the terms
and provisions of this Agreement. This covenant of further assurances shall
survive the Closing.
 
10.2 Master Franchise Agreement


Seller shall assign the Master Franchise Agreement for the State of Nevada (the
“Territory”) to Buyer as of the Effective Date. Buyer may pay Seller a refund of
up to $275,000.00 of the Master Franchise Fee to the following extent:
 
If Buyer sells a Master Franchise or its equivalent, for all or any part of the
Territory, or Area Development or Unit Franchise Agreements and receives payment
for such sales prior to May 15, 2012, Seller shall receive a refund, up to a
total of $275,000 consisting of the amount of fees paid for any Master Franchise
and fifty percent (50%) of the amount of fees paid for any Area Development
Agreement or Unit Franchise Agreement.
 
This paragraph 10.2 shall not apply to any fees paid by the existing
sub-franchisee, Noah’s Creations, LLC or its principals or affiliates. Any
Initial Franchise Fees or Area Development Fees received by Seller from Noah’s
Creations, LLC will be applied as set forth in Paragraph 3.2(c) of this
Agreement.
 
In no event shall the total payments by Buyer to Seller under Paragraph 10.2 of
this Agreement exceed a combined maximum total of $275,000.00.
 
To the extent Buyer has not paid Seller a complete refund of $275,000 pursuant
to the foregoing provisions, Buyer may pay any remaining portion of the $275,000
as follows: (a) one-half of the then-remaining balance between any amounts
already paid and $275,000 shall be paid on or before May 15, 2011; and (b) the
then-remaining balance shall be paid in twelve (12) equal monthly installments
on the last day of each month, over the ensuing twelve months, concluding on May
15, 2012, to the extent such balance is not otherwise satisfied by payments
under paragraph 10.2.
Page 9 of 17

--------------------------------------------------------------------------------


If Buyer completes a secondary offering of its securities for a minimum of $5
million in equity financing, or secondary and subsequent offerings which
together exceed $5 million in equity financing, or if more than 51% of Buyer is
sold or transferred, then Buyer’s obligation to pay the balance of up to
$275,000 shall be accelerated and payable immediately following the completion
of such offering or sale.
 
ARTICLE 11. 
TERMINATION 
 
11. Termination.
 
This Agreement may be terminated as follows:
 
(a) By the mutual consent of Buyer and Seller at any time prior to the Closing.
 
(b) By Buyer at any time prior to the Closing as expressly provided in this
Agreement, or if any condition precedent to Buyer’s obligations set forth in
Article 9 has not been satisfied in full or previously waived by Buyer in
writing, at or prior to the Closing.
 
(c) By Buyer pursuant to Section 7.11.
 
(d) By Seller at any time prior to the Closing as expressly provided in this
Agreement, or if any condition precedent to Seller’s obligations set forth in
Article 10 has not been satisfied in full or previously waived by Buyer in
writing, at or prior to the Closing.
 
(e) By either party if the Closing has not occurred on or before May 31, 2008.


11.2. Effect of Termination.
 
In the event of the termination of this Agreement pursuant to the provisions of
this Article 11, this Agreement shall become void and have no effect, without
any liability on the part of any of the parties.


11.3. Remedies Cumulative.
 
The remedies set forth in this Agreement are cumulative and not exclusive of any
other legal or equitable remedy otherwise available to any party.

ARTICLE 12. 
INDEMNIFICATION 


12.1. Seller’s Indemnification.
 
In addition to any other agreement on the part of Seller to indemnify Buyer set
forth in this Agreement, Seller shall indemnify and hold Buyer and it’s
officers, directors, employees, agents and affiliates harmless from and against
any and all loss, cost, damage, claim, liability, or expense, including
reasonable attorney fees and costs, in any way arising from or related to (a)
Seller’s ownership or use of the Assets, or Seller’s operation of the Nevada
Business, prior to the Effective Time, (b) the breach of any representation or
warranty of Seller contained in this Agreement, or (c) the failure by Seller to
observe or perform any other covenant or agreement to be observed or performed
by Seller under this Agreement.

Page 10 of 17

--------------------------------------------------------------------------------


12.2. Buyer’s Indemnification.
 
In addition to any other agreement on the part of Buyer to indemnify Seller set
forth in this Agreement, Buyer shall indemnify and hold Seller and its officers,
directors, employees, agents and affiliates harmless from and against any and
all loss, cost, damage, claim, liability, or expense, including reasonable
attorney fees and costs, in any way arising from or related to (a) Buyer’s
ownership or use of the Assets from and after the Effective Time, (b) the breach
of any representation or warranty of Buyer contained in this Agreement, or (c)
the failure by Buyer to observe or perform any other covenant or agreement to be
observed or performed by Buyer under this Agreement.


12.3. Survival of Indemnities.
 
All representations and warranties contained in this Agreement and the mutual
agreements to indemnify set forth in this Article 12 shall survive the Closing
for a period of two (2) years.


12.4 Limitation on Liability.
 
Seller shall not have any obligation to indemnify Buyer or any of its affiliates
for losses, and Buyer shall not have any obligation to indemnify Seller or any
of its affiliates for losses, in each case, until the aggregate amount of all
losses, incurred by Buyer or any of its affiliates, on the one hand, or Seller
or any of its affiliates, on the other hand, exceeds Fifty Thousand Dollars
($50,000) (the “Basket”) and then, subject to the other limitations set forth in
this Section 12.4, Seller’s indemnification obligations or Buyer’s
indemnification obligations, as the case may be from the first dollar of the
loss in excess of the Basket. In no event shall the aggregate liability of
Seller be, and in no event shall claims be made against Seller by Buyer for
losses, in excess of $550,000. The indemnification remedies contained in this
Agreement shall be exclusive.


12.5 Procedure.


(a) The party seeking indemnification under Section 12.1 or Section 12.2 as the
case may be (the “Indemnified Person”), shall provide written notice (a “Notice
of Claim”) to the party against whom indemnity is sought (the “Indemnifying
Person”) of the assertion of any claim, or the commencement of any suit, action
or proceeding in respect of which the Indemnified Person has determined has
given or could give rise to a right of indemnification under this Agreement. No
failure to give such Notice of Claim shall affect the indemnification
obligations of the Indemnifying Person hereunder, except to the extent such
Indemnifying Person can demonstrate such failure materially prejudiced such
Indemnified Person’s ability to successfully defend the matter giving rise to
the claim. The Notice of Claim shall state the nature of the claim, the amount
of the Losses, if known, and the method of computation thereof, all with
reasonably particularity and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises.

Page 11 of 17

--------------------------------------------------------------------------------


(b) The Indemnifying Party shall respond to each such claim within 20 Business
Days of receipt of such notice. No action shall be taken pursuant to the
provisions of this Agreement or otherwise by the Indemnified Party until the
later of (i) the expiration of the 20 Business Day response period (unless
reasonably necessary to protect the rights of the party seeking
indemnification), or (ii) 30 days following the termination of the 20 Business
Day response period if a response received within such 20 Business Day response
period by the Indemnified Party requested an opportunity to cure the matter
giving rise to indemnification (and, in such event, the amount of such claim for
indemnification shall be reduced to the extent so cured within such 30-day cure
period).


(c) Except as otherwise provided herein, if such demand is based on a claim by a
third party or a governmental entity (each, a “Third Party Claim”), the
Indemnifying Party shall have the right to assume the entire control of the
defense thereof, including at its own expense, employment of counsel reasonably
satisfactory to the Indemnified Party, and, in connection therewith, the
Indemnified Party shall cooperate with and make available to the Indemnifying
Party all pertinent information as the Indemnifying Party may reasonably
request. In such event, the Indemnifying Party shall have the right to settle or
resolve any such claim by a third party. Notwithstanding the foregoing, in the
event that (i) the Indemnifying Party elects in writing not to assume or does
not assume the defense of the Third Party Claim pursuant to this Section
12.5(c), (ii) the Indemnifying Party withdraws from the defense of a Third Party
Claim, (iii) counsel reasonably acceptable to the Indemnifying Party advises of
any actual conflict between the Indemnifying Party and the Indemnified Party, or
(iv) the Third Party Claim seeks material, non-monetary relief from Seller or
Parent, Purchaser or any of their respective Affiliates or material monetary
relief from Purchaser for which Purchaser is not indemnified, the Indemnified
Party shall have the right to conduct such defense in good faith with counsel
reasonably acceptable to the Indemnifying Party, but the Indemnified Party shall
be prohibited from compromising or settling the claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, delayed or conditioned.


(d) Where the Indemnifying Party or the Indemnified Party is defending and
controlling any claim, they shall select counsel, contractors, experts and
consultants of recognized standing and competence to take all steps necessary in
the investigation, defense or settlement thereof and shall at all times
diligently and promptly pursue the resolution thereof. The Party conducting the
defense thereof shall at all times act as if all Losses relating to any such
claim are for its own account and shall act in good faith and with reasonable
prudence to minimize Losses therefrom. Regardless of which Party defends any
such Third Party Claim, the other Party shall have the right at its expense to
participate in the defense assisted by counsel of its own choosing.


(e) Recovery from the Indemnifying Person by the Indemnified Person under this
Section 12.5 shall be net of any insurance proceeds received by the Indemnified
Person in relation to claims for Losses brought under this Section 12.5.

Page 12 of 17

--------------------------------------------------------------------------------


ARTICLE 13. 
GENERAL PROVISIONS 


13.1. Assignment.
 
The respective rights and obligations of the parties to this Agreement may not
be assigned by any party without the prior written consent of the other, which
consent may not be unreasonably withheld or delayed.


13.2. Successors and Assigns.
 
The terms and provisions of this Agreement shall be binding on and inure to the
benefit of the successors and assigns of the parties.


13.3. Entire Agreement.
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements,
oral and written, between the parties hereto with respect to the subject matter
of this Agreement.


13.4. Modification and Waiver.
 
This Agreement may not be amended, modified, or supplemented except by written
agreement signed by the party against which the enforcement of the amendment,
modification, or supplement is sought. No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision. No waiver shall be binding unless executed in writing by the party
making the waiver.


13.5. Attorney Fees.
 
If any legal action or other proceeding is brought to enforce the provisions of
this Agreement, the prevailing party shall be entitled to recover reasonable
attorney fees and other costs incurred in the action or proceeding, in addition
to any other relief to which the prevailing party may be entitled.


13.6. Fees and Expenses.
 
Except as otherwise specifically provided in this Agreement, Seller and Buyer
shall pay their own fees and expenses in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.


13.7. Notices.
 
All notices, requests, demands, and other communications required by this
Agreement shall be in writing and shall be (a) delivered in person or by
courier, (b) mailed by first class registered or certified mail, or (c)
delivered by facsimile transmission, as follows, or to such other address as a
party may designate to the other in writing:
 
(i) If to Buyer: 2121 Second Street, Suite C105, Davis, CA 95618; facsimile no.
_____________; attention:_____________
 
(ii) If to Seller: Java Nevada, LLC, 985 White Drive, Ste 100, Las Vegas, Nevada
89119; facsimile no. (702) 733-8859; attention: Steve Burford.
If delivered personally or by courier, the date on which the notice, request,
instruction, or document is delivered shall be the date on which the delivery is
made, and if delivered by facsimile transmission or mail as aforesaid, the date
on which the notice, request, instruction, or document is received shall be the
date of delivery.

Page 13 of 17

--------------------------------------------------------------------------------


13.8. Headings.
 
All section headings contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement, and shall not affect in
any way the meaning or interpretation of this Agreement.


13.9. Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one counterpart has been signed by each party and delivered to the other party
hereto.


13.10. Time of Essence.
 
Time shall be of the essence with respect to the obligations of the parties to
this Agreement.


13.11. Governing Law.
 
This Agreement shall be governed by and construed under the laws of the State of
Nevada without regard to its conflict of law doctrines.


13.12. Severability.
 
In the event any provision of this Agreement is deemed to be invalid, illegal,
or unenforceable, all other provisions of the Agreement that are not affected by
the invalidity, illegality, or unenforceability shall remain in full force and
effect.
Page 14 of 17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date of
this Agreement.






SELLER
Java Nevada LLC
/s/ J Dapper    
By: J Dapper
Its: Manager


/s/ Joe Plante    
By: Joe Plante
Its: Member


/s/ J Dapper    
By: Don Forman
Its: Member






BUYER
JDCO, Inc.
/s/ Michael Binninger
By: Michael Binninger
Its: Chief Executive Officer


Page 15 of 17

--------------------------------------------------------------------------------


LIST OF SCHEDULES
 
Schedule 1 -- List of Personal Property


All personal property, furnishings, fixtures, equipment, machinery, parts,
accessories, inventory in the following locations: 1.) Patrick and Pecos 2.)
Charleston and Martin Luther King Boulevard 3.) Tropicana and Harrison and 4.)
Warmsprings & Arroyo Grande.


See attached list

Schedule 2 - List of Contracts


See attached list


Schedule 3 -- List of Real Property Leases


1.) Patrick and Pecos
2.) Charleston and Martin Luther King Boulevard
3.) Tropicana and Harrison and
4.) Warmsprings & Arroyo Grande.



Schedule 4 -- List of Excluded Assets


None


 
Schedule 5 -- List of Permitted Liens


None

Schedule 6 -- List of Assumed Liabilities:


Leases -
1.) Patrick and Pecos
2.) Charleston and Martin Luther King Boulevard
3.) Tropicana and Harrison and
4.) Warmsprings & Arroyo Grande.

Page 16 of 17

--------------------------------------------------------------------------------


LIST OF EXHIBITS
 
Exhibit 1 - Cancellation of Promissory Note


Exhibit 2 - Bill of Sale


Exhibit 3 -- Assignment of Contracts

Exhibit 4 -- Assignment of Real Property Leases


Exhibit 5-- Assignment of Intangible Property [None/Intentionally Omitted]


Exhibit 6—Promissory Note


Exhibit 7—Mutual Release


Exhibit 8—Assignment and Assumption Agreements (Master Franchise Agreement and
related agreements; Multi-Unit Development Agreement)

Page 17 of 17

--------------------------------------------------------------------------------



 